535




OFFICE OF THE A-ITORNEY GENERAL   OF TEXAS
                 AUSTIN
                                                                                         536


%onorable L. k. &ods, Page e


          “It   ia    hdpin    t3pGOifiOa~y         prOv%dRd     that     Od   Of
    the money appropriatedIn tectlon 1 of this Aot, the
    6um of Three k~llllon,   tievenEundred Thirty-Five Thoumn4,
    Three nundred Flrty-bevei~   ($3,733,337.00)Dollare Is
    hereby set aside ror teaoher salary aid; . . . There Is
    also hereby set aside and allocated out or the approprla-
    tlow nads In hotion 1 hereof for eaoh year of the
    biennium tba foll.owlng:the sure or cm Elundrod Twenty-
    Four Thousand, Two fiuadcrrd  Seventy ($l&4,370.00)Dollars
    for the admlnlstr&tlonot the SquallzatlonDivision .o?the
    Departmnt 0r liducatlonthe sum or &sixThousand, Sevefl
    Ehndretland Flrtp ($6,7d0.00) Dollar6 ior the Eobocl Plant
    Division In the Departmentor liduoatlon;the EUDGof Ten
    2bouaand ($lO,OOO.OO)DoUms for the Census Division ln
    the Departsrentof kaucatlonto be expended ror seasonal
    labor In the chsoklng ot the oensus rolls, and the mun of.
    Six ThowanQ, Six Ziundred(#4,dOO.O0)Dollars to be wed
    by the State Audltorrs Departmnt, ae followar
         *Accountantin char$e of rural aid applloations,.
              Three Thousand ($3,000.00)Dollars;
                             Zlghtean Hundred (81,800.00)
                                        iighteeq Hundred (~1,800~0~)

         *provide6        turther     that    tbs Stats        Superintenbont       of
    Publlo Instruotion         sbak appoint not to eroead
          One (1) Director ot Supsrvleion
         '0x14(1) Dlreotor of 3%quallza~lon
          Cnns(1) Clreotor of Junior i?lgb Sobools
          ciXtG (1)    ~XOOUfiiVfJ   ~eOmh?i~        Or   ~~udliZ8tiiO~
          Twenty-Foiir(34) Deputy State SUperint8ndentS
                  ~eoretary
                 3) Stenographera
          One (1) Librarian
          One (1) Telephone Cperator
          Two (3) kaoountbnts
          l'hfes(3) Bookkeepers
          One (1) i'orter
          And extra and ssasozml help, the cost ot which 8W.l
               iot exoeed $1 800.00
     Tbe ,Mmty-four Deputy &ate Superintenaanteappointed
     hereunder shall reelds In their reegsotlve super~laory
     oietricts. . ."

                                                .
tionorsbla2. 4    Viooas,3ag4 3


          The fpmeral   dapartncsntal
                                    appropriationbill for the saw
blezniu;swas enacted eubeequontto aald House Bill No. 963. It
g0amuna4a at3r0ii0*itb:
          "Ssotlon 1, That the swaral sums of monsy hemln
     epeolrled or so euah thereor as.may be nooessary,are
     hereby appropriatedout or any moneys'111the state
     Txwaeury not otherwise appropriated,or out or speolal
     run&s as may be shown, for the support and mlntananoe
     or the several departmentsand agenalos of the State
     Government iOr the two-year period beglnnlng Feptmber 1,
     1939, and ending August 31, 1941."
          The appropriationfor the State Deparizmt oi Lduoation
ls oomplet4ly Itemized In this goneral a&moprlatlon bill. Xaoh
or the positions of employmant18 derignated and the eelmy tg be
paid the person holding suob oeition Is set opposite the MBO,
%a oopy a part of the approprPatlon ror the State -Departnmntof
Education as originallysmtto the Governor as r0im6:
            *Sshool Plant Dirlslon
             (PQabls :outof Sohool Equallza$ioi~


         Dirsator Sohool Plant Division . . . .
         A88istant Direotor . . .. , . . . . . .
    s.   Stenographer. . . . . . . . . . . . .
                               Total Salaries
            *Sob001 BquallzatlonAid Division
             (To be paid out of the Speolal appm-
              mlatlon nmdo ror r0hool eaualizatlon

         Director 0r Suporvleion . . . . . l *   .   s,ooo.oo
         Dlriszor 0r Euualiurtion . . . . . .    .   3,ooo.oo
         Dlraotor of Junior HifibSchools . . .   .
         kceoutive  seoretary0r equali6atlon .   .
                                                     g$g*~;
         Deputy State Sup4rintandent. . . . .    .   s!:600:00
         Deputy State Superi$ttandent. . . . .   .   ~,000,00
         Deputy State superlntsndent. . . . .    .   e,600.00
         Daputy State ~uperlntsndent . . . . .   .   ~,600.#
         Deputy Stat4 !5upmlntendent. . . . .    .   2,600.00
         Deputy Stat4 Superintendent. . . . .    .   ~,600.00
         Deputy State SUpOrlntend4nt. . . . .    .   e,600,00
         Deputy &ate ?!upsrintendant . . , . .   .
         Deputy State Superlntendsnt, . . . .    .   ii %Ez
                                                      t   l
Honor-bJ.ei. A. bnodb, Pae.64


         UepUtj?   c tattl Superbt endast . .                            . . “; 4g.g           2E,600.00
         Di:puty;tete L-uperintendent     ..*.                                 0,               ~,800.00
         Deputy St&t8 Superlntenderit     . .                            . ., 2,0co:oo          2.600.00
         ijeputyLtate Luperinten%ent. .                                  . . -2,600.OO          ~~~~*~
         Deputy aate 8uperlntenQent . .                                  . . 2,600.00
         Deputy State Cuperintendent. .                                  . .       2,600.00    2:600:00
         Deputy state Luperintendeat                             .   .   .    l    2,600.00    2,600.OO
         Deputy State Luperintendent. .                                  .    .    2,600.OO    2,600.M)
         Deputy state Su.perintendent     . .                            .    .\   y&y~        2,600.00
         i'eputy sate      SuperintetxIent. .                            .    .                2,600.oo
         Deputy Ltate Superintendent. .                                  .    .    2:boo:oo    2,aoo.oo
         Deptitystate Cuperintendent. .                                  .    .    2 ,aoo.oo
         Deputy St&e Superintendent. .                                   .    .    e,600.00     ;$g*g
         Deputy state Superintendent. .                                  .    .    ~,600.00    2:boo:oo
         Deputy Stats Superintendent. .                                  .     .   2,600.OO    2,bOQrOO
         bcretar;F . , . . . . . . . . .                                 .    .    1‘500.00
         Stenographer . . . . . . . . .                                  .    .    1,330.oo    ~%z%i
         Stenogr6phar . . . . . . . . .                                  ,    .    1,33?.00     1:sao:oo
         Stenographer . . . . . . . . .                                  .    .    1,330.00     ‘l,;g*g
         librarlaa      . . . . . . . . . . .                            .    .    1,300.00
         ~elephom operdtor . . .. . . .                                  .    .    1,360.00     l:SbO:QO
         hccountMt , . . . . . . . , .                                   .    .    2,100.00
         Accountant . . . . . . . . , .                                  .    .    1,800.00
         Bookkeeper . . . . . . . . . .                                  .    .
                                                                             1,800.00
         Bookkeeper . . . . . . . . . .                                  . . ;*ftg*g
         Bookkeeper . . . . . . . . . .                                  . .
         Porter    .   .      .   ,   l   . .
                                          l   .   .      .   l           . .  ‘72O:OO
         Lk%xt Eelp, oea6Onal . . . . .                                  . . 1.200.00           1,200.00
                           Total Salarfea                                    5! %=o*~          -,=o.QzT
             “Malntenanoe         and ~l6oellaneoue:
         Poetage and wire ooJ6mrliOatiOn6 . . 2,800.00  2,600.00
    i:   lkavei Lxpenaee . .~. + . . . . . . 23,OOO.OO 25,oOO.oo
    3.   k.tatlonery
                   , printin2, supplies
          and contlnngant, . . . . . . . . . 3,250.oo   3,250.OO
    4.   IIquipmentand nieohine6 . . . . . .     400.00   400.09
         L&al talntemnoe and b.leosll.an-
           eou0 . . . , . . . . . . . . ...+Sl,lSO.OO 31,lfi0.00

         TotBl,    Lqualizatlon               ~ivfsfon                        bl24,270.00 l84,2?0.00
          “Subjebt to~‘the.lLaaitat~ons
                                      oet forth in the provisions
    appearingat the end of this Act, qll of the ltemirllated
    under the school XquelleaticnAid ~ivlslon  ehall be pafd
    out OS the Punde appropriated Por @ehool EqualizationAid.”
R;.cor:blc
         L. k. *rooda,Fag8 5


          The gener6.iapproprlat:onbill oantaine the foIlowIng
ganerally appiicablt provlolon,to-wit:
          “All 6ur:lus Pees, reoelpts, speolal t&ds, or
     other availeble P’undsCn hand at th,eend oi eaoh par
     OP the blexnlum shell revert to the General Revenue pun&
     CP this State unless other*Ise prohibitedby law, or
     unless OtherWiSe provltledhoreIn. No sal.srypalb addi-
     tional employee6 shail exceed the amount herein appropriated
     Por similar positions. All disbursementsshall be made on
     warrants issued by the Gonptrolleron the State ‘&easury,
           In the eraralse   of   his   veto
                                      powers when the generai
lpproprlatlonbill was presented to him, tbe kmrnor    draw a llw
through poaltlon.‘!o.2 In the Sohool Plant DIvIsIon and throngh
 oeltlcns Nos. 1, 3, 29, 32, 53, 36, 98 and 39 at the Mhool
EQualIzatIonAid Division In the appropriationto the State Depart-
‘imntor Xucation.
          The approved ganeral appropriationbill tbereioro does
xot oontaln the line6 thus deleted Prom the appropriationbill
which bad beon proposed by tho ~eglslaturefor the State DopartmenQ
oP E.auoatlon.You request our opfnlon In eubstanaoaa to rhather
or rot the aotlon of tho Oovsmor in thus StrIkIng out owtaln
positiona oi employment Prom the appropriationto the Stat0 Depart-
ment of Lduoatlon elieatuallyeliminated those poaltiona or whether
such deletions were lnetieotualIn view of the aioresald provIsIons
In the hural School Aid Bill.
            irotspassed at the same !iwslon     OS the Leglrlaturemust
be read tCg8ther, each in the light of the other, as though they
uere embreoed In one act pr were supplementaryto each other, Bmlth
VS. ‘leX&SC0mp.R             . lea) 774; 3%8Ote     va. Hudspeth County, 2s
5.  k. (26)  626,; E’ 59
                    oard &a
                         OP Trustees ~6.    Bullock Common School Dist.
Do. 12, 56 b, u. (26) 538; 39 Tar. Jur. 258 to &So. gevaral Act6
passed at the same Leglalaturswill be hermonlxedand oath given
srreot unless their provisionsare absolutely repugnant, in which
event the tinelast enacted will oontrol. 39 Tex. Jur. p. L&O, 148
& 260;   Townsend v. Terrell, 16 2. W. (2d) 1063; Stephens vs. State,
lS9 t. y1.505. Applying these q,eneralruler to the SItuaQIon at
hand we muet read the two statutea which are before us a8 if.they
were one and Give eii’ectta both IP the sa6ie can be &cum by any
XVaSOnabl8COn6trUOtIOn. This Is made doubly neoedaary IO 016-uOS
the provision in Gectlon 11 of tbe Rural Sohool hItIBill that the
expenblturesfor the costs oP odmInIeterIngthe various Pundo name&
in that act shall be the amount6 and as authorizedby the general
departmentalapproprlatlonbill.
            St lu not4 t!mt in the bill fi.rEtenacted the 6~ <rf
~6,760.00 io allacated to t-a :-4hool?laut Eivislorr. The bill,also
allocsltss  i124,270.00to tileadelnlstratlonof the lXquall66tlon
Dlvislon. In tts General AppropriatiohaI;1 86 prsseated to the
Cavttmi~rby the Lo~irleturs rha 6&m 6~ of $6,750.00w6a appro-
prlated to the :-choolPiant Llvieion and Lht! same 6~ of &124,370.00
h6s appropriatedto the &hool iicuallzatlon         kid Slvlrion. Thor6 065
be nc doubt that in the lart enaotec3 bill       the tegl8l.aturs was deal-
ing with the 8fme 6~~6 a6 had been approprietedin the first en66tted’
bill.   It will be riotedthet 15 &oticn 12 of rhe Rural 8ohoolAld
61l.lit ie not made mandatory upon zhe Statu ~upsrlntondontof Pubiio
lnrtructlonto appoint per6ons to the positione therein da6imtrd
but ,lt~1s providtiQthat he shall appoint not to sxoe6d 454 almotor
of eupervi8lon,one director 0: eq;rallzat~cm,        one dirsotor of junior
high aoboda,       one executive 6eor&my OS equ6liaatlon,24 deputy
state supclrintcandmts,     eta. The laneuega usad in the Clr6t p*ra-
graph of Seotlon 3.l or the Rural sohool hid Bill shows that it ~88
then oorrtetip;latod   that ths expondltures of ud&inlsterJsg.therclrlow
fu536 named in that aot would bo latsr itemized in the &enonl
dopemtmntal approprialsion      bill   end that such espandlturerrhouid
oonforzu’ to such itemizatibn.       Suoh expenditums thereuponw6ra
itemized by the Leglslsturein such eensral dap6rtmentala~ XW-
priatlon bill, thim raakln~the 6at aaPap1st.e.       *ioare bp43.& to,.
40501ud4 that the aotion of the Governor vma sffeotive to rithdr&W
the appropriationfor the posltlons strkkm out by h&n ln,thr
general bopartmentcil     appropriationbill.
          You further requsst GUT opinion ~6 to whether or not the
M#ato     superintendent of Pub110 Inbtructlon~with the appronl of the
Joint Leglslatlveirdvimry Oonmlttes.msytix the oevordl salary
6ohedulsewkich the Governor struok out 80 &ng aa the Stata Buper~
intendent     resukinewithin the ll&it of @24,720.00 allooated to the
llohoolEpusllxation     Aid Division.

          The isuralSkhool Aid Bill mde the appropriationof
#6,828,827.00por’yaar for 6uCh biannluz to be “expended by the
state ~uperintsnb6ntof pub110  fnstruotlonthrough tha Ursotor
of e~uallxatio5in the Stats Dspartmmt of r-duoaticux   4nA un4lorthe
aupervlslonctndadvice of a epeoiei Joint 4&elative      Ad~laorp
Committee,ompo6sd of the following rcmbere: Five mmbsrs of the
Ltnata to be appointed by the President of thb ~snete and firs mum-
bore of ths Roues of Ropresentativeeto be appointed by ths Sps6ker
or the tioussof ~Repre66ntativea.. . In addition   to ather powsr6
md dutlar they ahali have appolbts aud final $Urlsdi8tiors     on all
rdters of diaputs between aald D4partmentof Auoatbon and any
                                                                      !



Ponorable L. h. i-owls, Page 7


applicant for ald uAd8r thf!provlslonsand term8 Of this act, and
until     otherwlas changed or tlreotod,all rulee or ragu~tloaS of
the State hoard of'!?duoation     shall CoverA the dispoeltlonof a11
appilcatlonetar aid tinderthe provlolonecf this aot; and said
cotmlttee shall have no auti:orltp      to 12mk8any grant or ala 8XOapt
that authorized by thl8 Xot, (-rootloA      1) . . . It Shall be tho duty
of the state 3upmlntehdent of Public Instructionand he IS hereby
aUthGri88d to take such aoticn aAd to niakeeuch rule8 aAd regula-
tlcne not IAOOAS~E~~~A~   with the term of this kot as may be ALBO-
eesary to Oarry Out the proVi81OA8aAd lAt&AtlOASOf this Xot
Subjoot to the approval of'the JOiAt r8?$8h?itiV8 Advisor       Comralttee
oreated in thle not, and for the best intersat of the eohooti for
whose benefit the fUAdS.ere appropriated. It She11 be the duty of
the state sUporinteAdeAt     Oi Public IAStrUOtlOUSto appolnt‘ths
number of deputy stats superlntelodente      harelMft8r authorlS8ato
ziakea thorou&h iAVe8tigBtiOnin person of the grounds, bulldlA&;
epulpment,tsaohlng etarf apd rlAaAola1 OOIiditiOA8.tOf euoh eohool.
applying for ala; Snd A0 aid shall be &iVOn unless it 0W.abe ShOwA
that all 3rovlnlono. of this    aot   have been aoniplledwith and that
such tuwunt or ala is aotually nctebea.. . The Joint 4glslativf3
h&YiSOl’y    cOZSdtt88 shall OGOp8MIt.8  88 BfOXWStiidwith the state
Suparlntendentot Pub110 Instruotlonin oarrylAg out the provIsIons
of this aot, aAd in the event the approprlatloneBAd allocations
mle herein are lAauSfloleAtto pay the tot01 0r,ell applloatlonr
showl~g mea, Said oomlttee shall reduce all applloatlonspro
rata 80 as to bring the aggregateof ali applloatlonsapprove6
wlthia the a proprlatlon5QAd allooetloAahereln tide an6.IA order
to aooozpllSE this Sald.ooINSlttee      shall IWdUOa the authoriaed
erpendltureeor all ,schooleapplying ror salary ala pr0 rata."
 (~eotion11?) Th8r8 are other prOVl8lOASin the 5azaebill aonoern-
in@ the duties aAd gaGwere    Of the <Jointb&$S1etlY8 @YlsOry &IS-
tittee but they are Oi.,theaan8 nature a8 those set forth above and
AOU(lOr them OoAtaRQ~t8 the eXdmiS4 Of such a pOWar a8 that S=A-
tiOA8d iA YOUI QU88tiOA. The        o~1y authority round in either o,C
the88 statutes for er~ploying     atyone other thsn to fill the de;slgnate
positions 18 found in the general bill, as fOlhW8:
                                   >:XC8ptBS otherwiSe.
          "LlnIltationof F~aylcente.                  QrO-
     vldsd, wheA8Vor, by virtue of the provlalom oi this
     hot, Item3 ar8 to be pala out Ot fees, reo8lQta,~sp8olal
     runtis or out of titherfUAd8 available for use by a
     depertoent, it 18 the lAt8Atfonof the La~lolature to
     Limit expeadlturesout of Said raea, reoelptra,special
     ima6 or other avalleble tuna8 to the purpooes ana In
     the a5im~t8 ifetizea herain, BAd it.le So provided. Ir,
)AOrableL. X. ~icOd13,
                    Page 8


   however, the az.ouncof t?:efern,,rece:pte,apeolel or
   other available maa    hsreln rersrred to are rcorethan
   8UtfiOi8Rt  t0 pay t&8 item8 herein d8Slgnated to be
   paid thereirOn, the de;;artmmtto which the esid rees,
   reoeipts, apooiel fimae or other availablefunds tire
   appropriatedmy     it Aeosesary to'edequatslyperform the
   iIiAOtiOA8 Of 5514 departEeAt,u8e aAypOrtiOA Or Said
   SurpluS f866, reoelpts, special funds or Other available
   runan; provided, hOwever, that b8fOrO dOiRE 50 the head
   0r such department ahall, under oath, meke application,
   joint&to the Governor, the Attorney %A~D?I~ and the
   State Treasurer setting forth IA detail the Aeoassity ior
   uaine;Such surplus i8es, reoelpts, speolal fu~de or
   other avaflable funds and itemking the purpose6 for.
   whloh the S-8 are to be usad. . ."
        This question uuet, thereroro,be answered in the nagatlve.
                                      Pours very truly